PER CURIAM.
Petition for writ of habeas corpus is addressed to a decision of the District Court of Appeal, First District, opinion filed December 19, 1963, 159 So.2d 124, affirming a trial court order denying a motion to vacate filed pursuant to Rule 1, Supreme Court Rules of Criminal Procedure, F.S.A. ch. 924 App. The petitioner here asserts no grounds for invoking the jurisdiction of this Court under Section 4, Article V of the Florida Constitution, F.S.A.
The writ is accordingly denied.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and ERVIN, JJ., concur.